Plaintiff has filed a timely motion pursuant to Rule 151 seeking to vacate the court’s order of July 30, 1982 (unreported), which dismissed the claim for lack of jurisdiction in this court. The present motion asserts, in effect, that it would be in the interests of justice to transfer the claim to the district court which it is claimed mistakenly trans*934ferred the case to us. Plaintiff also points out that unless we transfer it back to the district court, the claims raised by plaintiff will be barred by the statute of limitations. Defendant objects to transfer and argues that the district court has no jurisdiction of any claim plaintiff has raised there so far.
We conclude that plaintiffs motion is well taken. Without intimating anything concerning the district court’s jurisdiction, we further conclude that if there is jurisdiction over plaintiffs claim, it would be in that court.
it is therefore ordered, without oral argument, that the judgment of July 30, 1982, dismissing plaintiffs claim, is vacated and under the authority of 28 U.S.C. § 1506 (1976) the claim is transferred to the United States District Court for the Northern District of Georgia.